Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to patent application as filed on 11/15/2019.
This action is made Non-Final.

	Claims 1 – 20 are pending in the case. Claims 1, 10, and 19 are independent claims. 

Drawings
	The drawings filed on 1/17/2020 have been accepted by the Examiner.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Applebaum (USPUB 20180315499 A1).

Claim 1:
Applebaum discloses A method (Abstract) comprising: receiving, from a task management application, an indication associated with a task (0027: “receive a plurality of inputs associated with the therapy regimen of the user from one or more devices”); accessing, based on the indication, a program definition data structure (0027: “each input contains a value of a parameter; compare the value of the parameter against a corresponding pre-stored parameter stored in a first database; determine a regimen status for the therapy regimen of the user based upon the value of the parameter”); determining, based on the program definition data structure, an activity (0027: “compare the value of the parameter against a corresponding pre-stored parameter stored in a first database; determine a regimen status for the therapy regimen of the user based upon the value of the parameter with respect to the corresponding pre-stored parameter; and transmit to a user device associated with the user a milestone achievement interface that is based on the regimen status”); determining, based on the program definition data structure, a user interface framework associated with the activity; and causing, based on the user interface framework, a user interface to be generated by the task management application (0027: “and transmit to a user device associated with the user a milestone 

Claim 2:
Applebaum discloses the indication comprises a string, and wherein determining, based on the indication, the program definition data structure comprises parsing the string to determine a program, a service, a stage, and the activity (0168, 0170, 0174: “initial data may include any number of body metric measurements of the customer, and may include data relevant to the health condition addressed by the therapy regimen (e.g., height, weight, blood pressure, blood sugar, cholesterol). In some cases…the initial data to be collected is agnostic to the parameters of the therapy regimen. In this way, more data is available to the operations server when executing various processes, and a more complete picture of the customer's health is available to the coach and any specialist. In such implementations, the customer device is instructed to present a GUI displaying an output tasking the customer with collecting or inputting the initial data. And in some cases, the initial data to be collected may be based on the therapy regimen or by the condition. In such cases, the initial data may include certain data fields that are indicated as parameters for the therapy regimen or the condition…As the operations server receives data inputs, such as the initial data, the operations server may update the record of the customer to include the data received from the various devices. As mentioned, the customer's data record may also include data associated with the therapy regimen, including tasks assigned to them and task-related data…the operations server may use the indicators of interaction to determine, for example, a customer's health score or milestone, in accordance with the therapy regimen”).


Claim 3:
Applebaum discloses the task comprises a new patient intake task or a therapy reimbursement task (0027).

Claim 4:
Applebaum discloses the program definition data structure comprises: an indication of a program, a service associated with the program, a stage associated with the service, and an activity associated with the stage, wherein the program is a therapy, the service is associated with patient acquisition of the therapy, the stage is associated with completion of the service, and the activity is associated with completion of the stage (0027, 0168, 0170, 0174: receive a plurality of inputs associated with the therapy regimen of the user from one or more devices via a network, wherein each input contains a value of a parameter; compare the value of the parameter against a corresponding pre-stored parameter stored in a first database; determine a regimen status for the therapy regimen of the user based upon the value of the parameter with respect to the corresponding pre-stored parameter; and transmit to a user device associated with the user a milestone achievement interface that is based on the regimen status, wherein the milestone achievement interface is configured to be displayed on a graphical user interface at the user device…“initial data may include any number of body metric measurements of the customer, and may include data relevant to the health condition addressed by the therapy regimen (e.g., height, weight, blood pressure, blood sugar, cholesterol). In some cases…the initial data to be collected is agnostic to the parameters of the therapy regimen. In this way, more data is available to the operations server when executing various processes, and a more complete picture of the customer's health is available to the coach and any specialist. In such implementations, the customer device is instructed to present a GUI displaying an output tasking the customer with collecting or inputting the initial data. And in some cases, the initial data to be collected may be based on the 

Claim 5:
Applebaum discloses the user interface framework comprises one or more instructions for generation of a user interface, wherein the one or more instructions define one or more data entry fields and placement for the one or more data entry fields (0027, 0168, 0170, 0174: “the customer device is instructed to present a GUI displaying an output tasking the customer with collecting or inputting the initial data. And in some cases, the initial data to be collected may be based on the therapy regimen or by the condition. In such cases, the initial data may include certain data fields that are indicated as parameters for the therapy regimen or the condition”).


Claim 6:
Applebaum discloses causing, based on the user interface framework, the user interface to be generated by the task management application comprises sending the user interface framework to the task management application (0027, 0168, 0170, 0174: “the customer device is instructed to present a GUI displaying an output tasking the customer with collecting or inputting the initial data. And in some cases, the initial data to be collected may be based on the therapy regimen or by the condition. In such cases, the initial data may include certain data fields that are indicated as parameters for the therapy regimen or the condition”).

Claim 7:
Applebaum discloses receiving, via the user interface, a submission of data; determining, based on the program definition data structure, an exit rule associated with the activity; and executing, based on the data satisfying the exit rule, one or more actions to complete the task (0113-114).

Claim 8:
Applebaum discloses the exit rule defines an action decision table (0113-114).

Claim 9:
Applebaum discloses determining a value of the data; and determining, based on the value of the data, the one or more actions from the action decision table (0027, 0168, 0170, 0174).


Claim 10:
Applebaum discloses An apparatus comprising: one or more processors; and a memory storing processor-executable instructions (0027) that, when executed by the one or more processors, cause the apparatus to: receive, from a task management application, an indication associated with a task (0027: “receive a plurality of inputs associated with the therapy regimen of the user from one or more devices”); access, based on the indication, a program definition data structure (0027: “each input contains a value of a parameter; compare the value of the parameter against a corresponding pre-stored parameter stored in a first database; determine a regimen status for the therapy regimen of the user based upon the value of the parameter”); determine, based on the program definition data structure, an activity (0027: “compare the value of the parameter against a corresponding pre-stored parameter stored in a first database; determine a regimen status for the therapy regimen of the user based upon the value of the parameter with respect to the corresponding pre-stored parameter; and transmit to a user device associated with the user a milestone achievement interface that is based on the regimen status”); determine, based on the program definition data structure, a user interface framework associated with the activity; and cause, based on the user interface framework, a user interface to be generated by the task management application (0027: “and transmit to a user device associated with the user a milestone achievement interface that is based on the regimen status, wherein the milestone achievement interface is configured to be displayed on a graphical user interface at the user device”).


Claim 11:
Applebaum discloses the indication comprises a string, and wherein determining, based on the indication, the program definition data structure comprises parsing the string to determine a program, a service, a stage, and the activity (0168, 0170, 0174: “initial data may include any number of body metric measurements of the customer, and may include data relevant to the health condition addressed by the therapy regimen (e.g., height, weight, blood pressure, blood sugar, cholesterol). In some cases…the initial data to be collected is agnostic to the parameters of the therapy regimen. In this way, more data is available to the operations server when executing various processes, and a more complete picture of the customer's health is available to the coach and any specialist. In such implementations, the customer device is instructed to present a GUI displaying an output tasking the customer with collecting or inputting the initial data. And in some cases, the initial data to be collected may be based on the therapy regimen or by the condition. In such cases, the initial data may include certain data fields that are indicated as parameters for the therapy regimen or the condition…As the operations server receives data inputs, such as the initial data, the operations server may update the record of the customer to include the data received from the various devices. As mentioned, the customer's data record may also include data associated with the therapy regimen, including tasks assigned to them and task-related data…the operations server may use the indicators of interaction to determine, for example, a customer's health score or milestone, in accordance with the therapy regimen”).

Claim 12:
Applebaum discloses the task comprises a new patient intake task or a therapy reimbursement task (0027).

Claim 13:
Applebaum discloses the program definition data structure comprises: an indication of a program, a service associated with the program, a stage associated with the service, and an activity associated with the stage, wherein the program is a therapy, the service is associated with patient acquisition of the therapy, the stage is associated with completion of the service, and the activity is associated with completion of the stage (0027, 0168, 0170, 0174: receive a plurality of inputs associated with the therapy regimen of the user from one or more devices via a network, wherein each input contains a value of a parameter; compare the value of the parameter against a corresponding pre-stored parameter stored in a first database; determine a regimen status for the therapy regimen of the user based upon the value of the parameter with respect to the corresponding pre-stored parameter; and transmit to a user device associated with the user a milestone achievement interface that is based on the regimen status, wherein the milestone achievement interface is configured to be displayed on a graphical user interface at the user device…“initial data may include any number of body metric measurements of the customer, and may include data relevant to the health condition addressed by the therapy regimen (e.g., height, weight, blood pressure, blood sugar, cholesterol). In some cases…the initial data to be collected is agnostic to the parameters of the therapy regimen. In this way, more data is available to the operations server when executing various processes, and a more complete picture of the customer's health is available to the coach and any specialist. In such implementations, the customer device is instructed to present a GUI displaying an output tasking the customer with collecting or inputting the initial data. And in some cases, the initial data to be collected may be based on the therapy regimen or by the condition. In such cases, the initial data may include certain data fields that are indicated as parameters for the therapy regimen or the condition…As the operations server receives data inputs, such as the initial data, the operations server may update the record of the customer to include the data received from the various devices. As mentioned, the customer's data record may also 

Claim 14:
Applebaum discloses the user interface framework comprises one or more instructions for generation of a user interface, wherein the one or more instructions define one or more data entry fields and placement for the one or more data entry fields (0027, 0168, 0170, 0174: “the customer device is instructed to present a GUI displaying an output tasking the customer with collecting or inputting the initial data. And in some cases, the initial data to be collected may be based on the therapy regimen or by the condition. In such cases, the initial data may include certain data fields that are indicated as parameters for the therapy regimen or the condition”).

Claim 15:
Applebaum discloses causing, based on the user interface framework, the user interface to be generated by the task management application comprises sending the user interface framework to the task management application (0027, 0168, 0170, 0174: “the customer device is instructed to present a GUI displaying an output tasking the customer with collecting or inputting the initial data. And in some cases, the initial data to be collected may be based on the therapy regimen or by the condition. In such cases, the initial data may include certain data fields that are indicated as parameters for the therapy regimen or the condition”).


Claim 16:
Applebaum discloses receiving, via the user interface, a submission of data; determining, based on the program definition data structure, an exit rule associated with the activity; and executing, based on the data satisfying the exit rule, one or more actions to complete the task (0113-114).

Claim 17:
Applebaum discloses the exit rule defines an action decision table (0113-114).

Claim 18:
Applebaum discloses determining a value of the data; and determining, based on the value of the data, the one or more actions from the action decision table (0027, 0168, 0170, 0174).


Claim 19:
Applebaum discloses A system (Abstract) comprising: a first computing device configured to: generate, by a task management application, an indication associated with a task; a second computing device, in communication with the first computing device, configured to: receive, from a task management application, an indication associated with a task (0027: “receive a plurality of inputs associated with the therapy regimen of the user from one or more devices”); access, based on the indication, a program definition data structure (0027: “each input contains a value of a parameter; compare the value of the parameter against a corresponding pre-stored parameter stored in a first database; determine a regimen status for the therapy regimen of the user based upon the value of the parameter”); determine, based on the program definition data structure, an activity (0027: “compare the value of the parameter against a corresponding pre-stored parameter stored in a first database; determine a regimen status for the therapy regimen of the user based upon the value of the parameter with respect to the corresponding pre-stored parameter; and transmit to a user device associated with the user a milestone achievement interface that is based on the regimen status”); determine, based on the program definition data structure, a user interface framework associated with the activity (0027: “compare the value of the parameter against a corresponding pre-stored parameter stored in a first database; determine a regimen status for the therapy regimen of the user based upon the value of the parameter with respect to the corresponding pre-stored parameter; and transmit to a user device associated with the user a milestone achievement interface that is based on the regimen status”); and send a signal, to the task management application, to cause, based on the user interface framework, a user interface to be generated by the task management application (0027: “and transmit to a user device associated with the user a milestone achievement interface that is based on the regimen status, wherein the milestone achievement interface is configured to be displayed on a graphical user interface at the user device”); and wherein the first computing device is configured to: receive, by the task management application, the signal; and generate, based on the signal, the user interface (0027, 0047). 

Claim 20:
Applebaum discloses the program definition data structure comprises: an indication of a program, a service associated with the program, a stage associated with the service, and an activity associated with the stage, wherein the program is a therapy, the service is associated with patient acquisition of the therapy, the stage is associated with completion of the service, and the activity is associated with completion of the stage (0027, 0168, 0170, 0174: receive a plurality of inputs associated with the therapy regimen of the user from one or more devices via a network, wherein each input contains a value of a parameter; compare the value of the parameter against a corresponding pre-stored parameter stored in a first database; determine a regimen status for the therapy regimen of the user based upon the value of the parameter with respect to the corresponding pre-stored parameter; and transmit to a user device associated with the user a milestone achievement interface that is based on the regimen status, wherein the milestone achievement interface is configured to be displayed on a graphical user interface at the user device…“initial data may include any number of body metric measurements of the customer, and may include data relevant to the health condition addressed by the therapy regimen (e.g., height, weight, blood pressure, blood sugar, cholesterol). In some cases…the initial data to be collected is agnostic to the parameters of the therapy regimen. In this way, more data is available to the operations server when executing various processes, and a more complete picture of the customer's health is available to the coach and any specialist. In such implementations, the customer device is instructed to present a GUI displaying an output tasking the customer with collecting or inputting the initial data. And in some cases, the initial data to be collected may be based on the therapy regimen or by the condition. In such cases, the initial data may include certain data fields that 

Note
    The Examiner cites particular columns, line numbers and/or paragraph numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. See MPEP 2123.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is listed in the attached PTOL-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED-IBRAHIM ZUBERI whose telephone number is (571)270-7761.  The examiner can normally be reached on M-Th 8-6 Fri: 7-12/OFF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on (571) 272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMED H ZUBERI/               Primary Examiner, Art Unit 2177